Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 1 of 37 PageID #: 37




                                   Exhibit B
                             U.S. Patent No. 6,741,250

Method and System for Generation of Multiple Viewpoints into a Scene Viewed by Motionless
                      Cameras and for Presentation of a View Path
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 2 of 37 PageID #: 38
                                                                                  I 1111111111111111 11111 111111111111111 IIIII IIIII IIIII 11111 1111111111 11111111
                                                                                                                US006741250Bl

 (12)    United States Patent                                                              (10)   Patent No.:                    US 6,741,250 Bl
         Furlan et al.                                                                     (45)   Date of Patent:                            May 25, 2004


 (54)     METHOD AND SYSTEM FOR GENERATION                                             (52)    U.S. Cl. ....................................................... 345/427
          OF MULTIPLE VIEWPOINTS INTO A SCENE                                          (58)    Field of Search ................................. 345/419, 427,
          VIEWED BY MOTIONLESS CAMERAS AND                                                                                      345/428, 473, 619, 581, 582
          FOR PRESENTATION OF A VIEW PATH
                                                                                       (56)                         References Cited
 (75)     Inventors: John L. W. Furlan, Belmont, CA (US);
                     Edward C. Driscoll, Jr., Portola Valley,                                             U.S. PATENT DOCUMENTS
                     CA (US); Robert G. Hoffman,                                              5,748,768    A    *    5/1998   Sivers et al. ................ 382/130
                     Fremont, CA (US); Derek Fluker, San                                      5,974,521    A    *   10/1999   Akerib ........................ 712/11
                     Jose, CA (US); Karen L. Bechtel, San                                     6,381,072    Bl   *    4/2002   Burger ....................... 359/622
                     Jose, CA (US); Katerina L. Shiffer,                                      6,590,606    Bl   *    7/2003   Hiller et al. ................ 348/203
                     Milpitas, CA (US); Venugopal
                                                                                       * cited by examiner
                     Garimella, Sunnyvale, CA (US);
                     Daniel B. Curtis, Newark, CA (US)                                Primary Examiner-Phu K. Nguyen
                                                                                      (74) Attorney, Agent, or Firm-Bever, Hoffman & Harms,
 (73)    Assignee: Be Here Corporation, Fremont, CA                                   LLP; Edward S. Mao
                   (US)
                                                                                       (57)                          ABSTRACT
 ( *)    Notice:         Subject to any disclaimer, the term of this
                         patent is extended or adjusted under 35                       Methods and apparatus for defining a view path through at
                         U.S.C. 154(b) by 393 days.                                    least one wide-angle video stream and for creation of a
                                                                                       resultant unwarped video stream responsive to the view
                                                                                       path. Aspects of the invention allow an operator to monitor
 (21)    Appl. No.: 09/982,614                                                         the wide-angle video stream(s) and select which portion of
 (22)     Filed:         Oct. 17, 2001                                                 the wide-angle frame to unwarp in real-time. Further, the
                                                                                       operator can stop the playback of the wide-angle video
                     Related U.S. Application Data                                     stream and dwell within a particular wide-angle frame to
 ( 60)    Provisional application No. 60/288,396, filed on May 2,                      create special effects such as camera tilt, pan and zoom
          2001, and provisional application No. 60/267,538, filed on                   operations in a stop action situation.
          Feb. 9, 2001.
 (51)     Int. CI.7 ................................................ G06T 15/00                          56 Claims, 21 Drawing Sheets


                                                                                                1105



                      1101




   1117          J




                                          1107                                     1109                                    1103
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 3 of 37 PageID #: 39


  U.S. Patent               May 25, 2004   Sheet 1 of 21    US 6,741,250 Bl




                                1 11




                  101 "''




    105   9--J--.: __ -::




                                 Fig. 1
                                 (Prior Art)
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 4 of 37 PageID #: 40


  U.S. Patent                    May 25, 2004                                        Sheet 2 of 21                             US 6,741,250 Bl




                                                                     205Q
                                                                          /              ........
                                                              /                                     .....
                                            /                                                               .....
           205               /                                                                                      ........


                       I                                                                                                       \
                   I                                                                                                               \
                                                        101

               I                                                                                                                            \

    2osidt/
                                                                                                                                                \r~i°5
           \                                                                                                                                    I
               \                                                                                                                            I
                                                                                                        @
                                                                                                                                       I
                   \
                       \
                                                                                                                                   I
                                                                                                                           /
           205                   ........                                                                                                  205
                                                .....                                                           /


     209                                                      ........
                                                                                        /
                                                                                                    /

                                                                         .........
       Dedicated Video
                                                              207J




                           213



                                                Fig.2
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 5 of 37 PageID #: 41


  U.S. Patent               May 25, 2004    Sheet 3 of 21           US 6,741,250 Bl




            303
      205                          205~1301

                                                                I
                                                                I
                                                                I
                                                                I
                                                                    303



                  I                                         I
        301~                                                I
    205~1                    101                            ~205
                                                            I        301
                  I

              I
                                                    @
              I
              I
              I
              I
                                                                    303
      205             303          205


     209
       Dedicated Video




                      211




                                           Fig. 3
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 6 of 37 PageID #: 42


  U.S. Patent             May 25, 2004         Sheet 4 of 21    US 6,741,250 Bl



                                                          405




            400 /         Fig. 4A




                                         440   ! Fig. 4B

                                                   465


                    463




                                                  441


                    460
                          /   Fig. 4C
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 7 of 37 PageID #: 43


  U.S. Patent         May 25, 2004     Sheet 5 of 21        US 6,741,250 Bl




                                      501




   500

                                                            205

                                         205         205
                          101                       /\303
              U--,/....1------------++----"'i~~-t',)<'   205




                                     Fig. 5
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 8 of 37 PageID #: 44


  U.S. Patent         May 25, 2004     Sheet 6 of 21          US 6,741,250 Bl




                                      501

                                            503                               ~601
                                                                           I
                                                                          I I

                                                                      I ~603
                                                                  I
   600                                                        I           I
                                                          I           I


                       ,----'..,__-......-----.---~~              205


                                                                                205
         607




                                     Fig. 6
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 9 of 37 PageID #: 45


  U.S. Patent         May 25, 2004      Sheet 7 of 21      US 6,741,250 Bl




     T"""
     0
     I"--




            LO
            0
            C\I




                                  I
                                 0
                                 0
                                 I'--
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 10 of 37 PageID #: 46


  U.S. Patent         May 25, 2004     Sheet 8 of 21        US 6,741,250 Bl


                                801


               803                    Initialize


                805        Determine Area of Interest



              Communicate
      807   Area of Interest to
            Video Processors



                809    Receive Video Frame Containing
                      Distorted Image at Video Processo


                811       Transform Portion of Distorted
                         Image representing the Area of
                                    Interest


                       Generate Undistorted Video Frame
                813       Using Transformed image


                        Select/Generate a Video Frame
                815      Responsive to User-Specified
                                  Viewpoint


                817             Send Video Frame




                               Fig. BA
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 11 of 37 PageID #: 47


  U.S. Patent         May 25, 2004       Sheet 9 of 21      US 6,741,250 Bl


                               851


             853                      Initialize

                      Select Initial Camera & Area of
             855
     869                           Interest
        Update AOI for
       Different Camera

              857    Receive Video rame Containing
                             Distorted Image

              867
           Select Different
                              ~--<.
           Camera Video

                                             no

              861      Transform Portion of Distorted
                      Image representing the Area of
                                 Interest


                    Generate Undistorted Video Frame
              863      Using Transformed image


              865             Present Video Frame




                                 Fig. BB
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 12 of 37 PageID #: 48


  U.S. Patent         May 25, 2004     Sheet 10 of 21                   US 6,741,250 Bl


                                                                       0)

                                                                       -~•
                                                                       LL:




                                                              ,,i:-·
                                                                               I
                                                                               I
                                                                              I
                                                         J
                                                                             I

                                                   -                   -1
                                                                        ('I)
                                                                        0
                                                                        O')




                                                     r
                                                    -,
                                                         '
                                                         \   0
                                                             0
                                                             O')
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 13 of 37 PageID #: 49


  U.S. Patent         May 25, 2004     Sheet 11 of 21       US 6,741,250 Bl




           ~,.                                                       ,._
                                                                     Q
               'I.
             .,"
                                                                     -~LI:
                                                                        •
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 14 of 37 PageID #: 50


  U.S. Patent            May 25, 2004      Sheet 12 of 21         US 6,741,250 Bl




                                                       Cf)
                                                       0
                                                       ,-
                                                       ,-




                              I
          LC)
          0
          ,-
          ,-                                                      '-=:(
                                                                  ,.._
                                                                  ,.._
                                                                  -~
                                                                  La:
                                                                     •




                                                                          ~
                                                                          0
                                                                          0
                                                                          ,-
                                                                          ,-




                    ,-
                    ,-                                             ,-
                                                             ,-
                                                             ,-    ,-
                                    ---~-------,-
                                    I"--
                                    ,-
                                    ,-
                                    ,-
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 15 of 37 PageID #: 51


  U.S. Patent            May 25, 2004     Sheet 13 of 21    US 6,741,250 Bl




                                   1137
              1130   I
                                 Fig. 11B
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 16 of 37 PageID #: 52


  U.S. Patent                        May 25, 2004                              Sheet 14 of 21                  US 6,741,250 Bl




                                              lo...
                                              Cl)
                                          .c
                                           u
                                          +-'




                                         ,.._______,____,'(
                                                     ,....
                                        .------'---- ,....
                                                     C\J
         .c
         z
         +-'
               lo...
                                                                                         lo...
         -CU .9
              CU
                       C
                       0                                                                 .9      C
                                                                            ....   ...   ctS 0
         §m~
          a.-
                                                                                         lo...·-
                                                                                         Cl)     +-'

         0.. 0         Cl)                                                               a.~
                                                                                         0 Cl)
         0
        ..____ ___. LO                                               I(
                             ,....       .....__,--____, 0)
                             C\J                                          0                            ,....
                             ,....                    .4 l
                                                                          C\J
                                                                          ,....                        ,....
                                                                                                       C\I
                                                                                                       ,....
                                                      lo...
                                                      Cl)
                                                                                                                 ~
                                          .::£. "C                                                                  0
                                              Cl)     lo...                                                         0
                                          0
                                          -
                                                      8
                                                      Cl)
                                                                                                                    C\J
                                                                                                                    ,....
                                          +-'
                                              cu a:
                                          "c, 0
                                          ·-          Cl)                                )
                                          0           "'C


                                         ...____,+~--'~
                                           g Q) ~
                                                       cu                 C\J
                                                                          ,....                                    -~LL:•

                                          -c E ,....
                                                 <
                                          ·- cu
                                          >o
                                         -----
                                                                  0
                                                                  C\I
                                               Cl)                ,....
                                               0)
                                               C       Cl)
                                          <CI          C      (
                                                       Cl)        C')
                                               Cl)
                                                      ....J       0
                                          "C
                                          s                       C\I
                                                                  ,....
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 17 of 37 PageID #: 53


  U.S. Patent          May 25, 2004    Sheet 15 of 21       US 6,741,250 Bl


                             1301

       1303                           Initialize


       1305             Record Wide-Angle Video


                      Specify Video Segment From
       1307           Recorded Wide-Angle Video


                     Specify View Path Through the
       1309           Wide-Angle Video Segment


                   Present View Into Video Segment
       1311            Respective to View Path




                                      Fig. 13
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 18 of 37 PageID #: 54


  U.S. Patent         May 25, 2004     Sheet 16 of 21       US 6,741,250 Bl




                          1401


    1403                             Initialize


    1405          Select First Wide-Angle Frame


                  Select Last Wide-Angle Frame
    1407
                     (Defaults to Last Frame)


                           1409         End




                                     Fig. 14
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 19 of 37 PageID #: 55


  U.S. Patent         May 25, 2004    Sheet 17 of 21       US 6,741,250 Bl




                     1501

     150              Initialize View Path


                   For Each Frame in Video Segment       14-----
                      1507               Grow View Path



                      Package Segment
     150


                                                 Fig. 15A
           1500/
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 20 of 37 PageID #: 56


  U.S. Patent          May 25, 2004      Sheet 18 of 21     US 6,741,250 Bl




                                      1521


                1523          Acquire Pan, Tilt, and Zoom
                               Parameters from Operator


                           Incorporate PTZT Parameters in
                1527                  View Path




                Specify View
    1533         Path within
                  Frame


         Fig. 15B                      1s31



                     1520/
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 21 of 37 PageID #: 57


  U.S. Patent           May 25, 2004   Sheet 19 of 21       US 6,741,250 Bl




                     1551


     155           Initialize Frame View Path
                                                         1555
                            While lntraframe


                       1557    Acquire Tilt, Pan, Zoom and Time
                                  Parameters from Operator


                                Incorporate TPZT Parameters in
                       1559            Frame View Path



             Add Frame View Path to Segment
     1561              View Path




           1550/
                                             Fig. 15C
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 22 of 37 PageID #: 58


  U.S. Patent         May 25, 2004      Sheet 20 of 21          US 6,741,250 Bl




                             1601

                    1603             Initialize


                    1605 Start Operator Monitor
                                                         1607
                      While Segment Active


                              Extrapolate/Predict Position on
                   1609
                                        View Path


                   1611    Generate a Viewing Vector into the
                                  Wide-Angle Frame


                   1613              Wait for Video Buffer


                             Transform Portion of Wide-Angle
                   1615             Frame into a View


                   1617              Output Video Buffer




                     1600/


                    Fig. 16
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 23 of 37 PageID #: 59


  U.S. Patent           May 25, 2004    Sheet 21 of 21      US 6,741,250 Bl




                      1701

     1702           Initialize
            L--------------------
     170                Open View Path

     170           Sync with View Path Display

                   ------i---------'-,
                                                          707
                        Track View Path Progress



                                 1711


                                            ?
                                                yes


                        1713              Alter View Path

           1700/

                                                   Fig. 17
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 24 of 37 PageID #: 60


                                                      US 6,741,250 Bl
                                1                                                                  2
     METHOD AND SYSTEM FOR GENERATION                               tarted image that the viewer desires to view thus providing
     OF MULTIPLE VIEWPOINTS INTO A SCENE                            the viewer with pan, tilt, and zoom (PTZ) operations that can
     VIEWED BY MOTIONLESS CAMERAS AND                               be applied to the distorted image. Thus, a viewer can apply
       FOR PRESENTATION OF A VIEW PATH                              pan, tilt, and zoom onto the distorted image during the
                                                                  5 transformation so as to provide a view into the scene that is
         CROSS REFERENCE TO RELATED PATENT                          substantially the same view as that provided by a camera/
                         APPLICATIONS                               lens that includes a remote controlled pan, tilt, and/or zoom
     This patent application is related to the following            capability (see for example, U.S. Pat. No. Reissue 36,207,
  copending, commonly assigned patent application:                  entitled Omniview Motionless Camera Orientation System,
                                                                 10 by Zimmerman et al.).
     Method and System for Generation of Multiple View-
  points into a Scene Viewed by Motionless Cameras by, John            U.S. patent application Ser. No. 08/872,525, entitled
  L. W. Furlan and Edward C. Driscoll Jr., filed on Oct. 17,        Panoramic Camera provides an example of the use of a
  2001, Ser. No. 09/982,451                                         catadioptric lens to capture a distorted image containing the
                                                                    area-of-interest.
     This application claims priority from U.S. Provisional 15
                                                                       It is also known in the art how to optimize the transfor-
  Patent Application No. 60/267,538, filed Feb. 9, 2001 and
                                                                    mation process to provide high quality real-time video (see
  entitled Method and System for Generation of Multiple
                                                                    for-example, U.S. Pat. No. 5,796,426, entitled Wide-Angle
  Viewpoints into a Scene Viewed by Motionless Cameras.
                                                                    Image Dewarping Method and Apparatus, by Gullichsen et
     This application also claims priority from U.S. Provi-         al.).
  sional Patent Application No. 60/288,396, filed May 2, 2001 20
                                                                       One disadvantage of the Eye Vision technology is that it
  and entitled Method and System for Generation of Multiple
                                                                    uses remotely controlled moveable cameras to provide the
  Viewpoints into a Scene Viewed by Motionless Cameras and
                                                                    pan, tilt and zoom functions required to keep the cameras on
  for Presentation of a View Path.
                                                                    at least one area-of-interest of the scene that is to be viewed
             BACKGROUND OF THE INVENTION                            from the viewpoint of the camera. Because the camera must
                                                                 25
                                                                    move to track the area-of-interest of the scene as the scene
     1. Field of the Invention                                      evolves over time, the camera must have the capability to
     This invention relates to the field of video image process-    perform the pan, tilt, and zoom operations sufficiently rap-
  ing.                                                              idly to keep the area-of-interest of the scene in the field of
     2. Background                                                  view of the camera/lens combination. This requirement
                                                                 30
     It is known in the art how to use multiple video cameras       increases the cost and size of the remotely controlled camera
  to capture multiple viewpoints of a scene and to either select    and dictates how close the camera/lens combination can be
  a desired video viewpoint of the scene or to recreate a           placed to the scene. In addition, as the camera/lens combi-
  desired video viewpoint from a model of the scene (the            nation is placed further from the scene, the point of view
  model created from information gathered by the captured           captured by the camera (even with zoom) is that view from
                                                                 35
  multiple viewpoints of the scene) (see, for example, U.S.         a more distant location than the view from a camera that is
  Pat. No. 5,745,126 entitled Machine synthesis of a virtual        up-close to the scene.
  video camera/image of a scene from multiple video cameras/           It would be advantageous to use stationary camera/lens
  images of the scene in accordance with a particular perspec-      combinations to capture the video images of the scene that
  tive on the scene, an object in the scene, or an event in the     do not require mechanical actuators to pan, tilt or zoom to
                                                                 40
  scene, by Jain et al. and U.S. Pat. No. 5,850,352 entitled        track the area-of-interest of the scene. In addition, it would
  Immersive video, including video hypermosaicing to gen-           be advantageous to use a camera/lens combination that
  erate from multiple video views of a scene a three-               would allow placement of the camera/lens combination
  dimensional video mosaic from which diverse virtual video         close to a rapidly moving area-of-interest.
  scene images are synthesized, including panoramic, scene             One of the problems in sports broadcasting or any other
                                                                 45
  interactive and stereoscopic images, by Moezzi et al.)            type of broadcasting where unexpected actions can occur
  However, these patents teach maintaining a computerized           (for example, in live news or event coverage) is that these
  model of the scene and require very significant computer          unexpected actions often occur outside the field of view of
  processing (even with respect to circa 2001 computers) to         any camera. Another difficulty is that a video segment or
  maintain the model and to generate real-time images from
                                                                 50 instant replay generally must be from a single camera. This
  the model.                                                        limits the footage that is available for a commentator to
     In addition, U.S. patent application Ser. No. 09/659,621       discuss.
  discloses technology for tracking an object in a warped              Another problem with the prior art is that the commen-
  video image.                                                      tator cannot change the video segment that is available to
     It is also known in the art how to use multiple video 55 him/her and is limited to discussing the view provided by the
  cameras to capture images from a plurality of viewpoints          available video segment. This reduces the commentator's
  into the scene and to assemble some of these images to            ability to provide spontaneous, interesting and creative
  provide apparent motion of the viewers viewpoint around an        commentary about the action.
  area-of-interest in the scene. This technology was displayed         Thus, it would be advantageous to provide a system that
  during the telecast of the Superbowl XXXV played on 60 reduces the amount of lost action and that allows a com-
  January of 2001 in Tampa Fla. (Eye Vision TM video provided       mentator to specify and/or change the view into the action
  by CBS Sports and Core Digital Technologies).                     during the commentary of the video segment.
     It is known in the art how to capture a distorted image of
  the scene (for example, by using a wide-angle lens or a                        SUMMARY OF THE INVENTION
  fish-eye lens) and to transform an area-of-interest of the 65        Aspects of the present invention provide for the specifi-
  captured distorted image into a non-distorted view. This          cation of a view path through one or more video segments.
  allows a viewer to specify the area-of-interest of the dis-       The view-path so defined then is used to determine which
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 25 of 37 PageID #: 61


                                                       US 6,741,250 Bl
                                3                                                                    4
  video frames in the video segments are used to generate a                FIG. 15A illustrates a 'specify view path' process in
  view. The video frames can include a wide-angle distorted              accordance with a preferred embodiment.
  image and the view path need not cause the display of the                FIG. 15B illustrates a 'grow view path' process in accor-
  entire video frame. In addition, the view path can dwell in            dance with a preferred embodiment.
  a particular video frame to provide pan, tilt, and zoom effects   5      FIG. 15C illustrates a 'specify view path through wide-
  on portions of the video frame. Furthermore, the view-path             angle video frame' process in accordance with a preferred
  can jump between video segments to allow special affects               embodiment.
  (for example, but not limited to) revolving the presented
                                                                           FIG. 16 illustrates a video segment viewing process in
  viewpoint around the area-of-interest.
                                                                         accordance with a preferred embodiment.
     The foregoing and many other aspects of the present            10
                                                                           FIG. 17 illustrates a view path modification process in
  invention will no doubt become obvious to those of ordinary            accordance with a preferred embodiment.
  skill in the art after having read the following detailed
  description of the preferred embodiments that are illustrated                  DESCRIPTION OF THE PREFERRED
  in the various drawing figures.                                                            EMBODIMENTS
                                                                   15 Notations and Nomenclature
             DESCRIPTION OF THE DRAWINGS                                 The following 'notations and nomenclature' are provided
                                                                      to assist in the understanding of the present invention and the
     FIG. 1 illustrates a multiple moveable camera configura-         preferred embodiments thereof.
  tion for capturing a view of interest known to the prior art.          Procedure-A procedure is a self-consistent sequence of
     FIG. 2 illustrates a symmetrical stationary-camera con- 20 computerized steps that lead to a desired result. These steps
  figuration for capturing a view of interest in accordance with      are defined by one or more computer instructions. These
  a preferred embodiment.                                             steps can be performed by a computer executing the instruc-
     FIG. 3 illustrates an asymmetrical stationary-camera con-        tions that define the steps. Thus, the term "procedure" can
  figuration for capturing a view of interest in accordance with      refer (for example, but without limitation) to a sequence of
  a preferred embodiment.                                          25 instructions, a sequence of instructions organized within a
     FIG. 4A illustrates placement of a 180 degree partial            programmed-procedure or programmed-function, or a
  annular image as collected by a digital imager in accordance        sequence of instructions organized within programmed-
  with a preferred embodiment.                                        processes executing in one or more computers. Such a
                                                                      procedure can also be implemented directly in circuitry that
     FIG. 4B illustrates placement of a conical image as
                                                                   30 performs the steps.
  collected by a digital imager in accordance with a preferred
                                                                      Overview
  embodiment.
                                                                         One aspect of the invention is an improvement to the
     FIG. 4C illustrates placement of a truncated conical image       methods, apparatus, and systems that are used to select a
  as collected by a digital imager in accordance with a               viewpoint of a video stream of an area-of-interest of a scene.
  preferred embodiment.                                            35 Prior Art
     FIG. 5 illustrates a first camera configuration for a playing       FIG. 1 illustrates a multiple moveable camera configura-
  area used as the defined scene in accordance with a preferred       tion 100 having a defined scene 101 within which exists at
  embodiment.                                                         least one area-of-interest 103 that is tracked by at least some
     FIG. 6 illustrates a second camera configuration for a           of moveable cameras 105. Each of the moveable cameras
  sports ring used as the defined scene in accordance with a 40 105 has a field-of-view 107 that may or may not be the same
  preferred embodiment.                                               field of view as that of another of the moveable cameras 105.
     FIG. 7 illustrates a third camera configuration for a sports     As the area-of-interest 103 moves within the defined scene
  ring as the defined scene in accordance with a preferred            101, some of the moveable cameras 105 move (for example,
  embodiment.                                                         they pan, tilt, and/or zoom) to keep the area-of-interest 103
                                                                   45 within the field-of-view 107 of each of the moveable cam-
     FIG. SA illustrates a video creation process in accordance
                                                                      eras 105 that follow the area-of-interest 103. One skilled in
  with a first preferred embodiment.
                                                                      the art will understand that while the pan and tilt movements
     FIG. SB illustrates a video creation process in accordance       use actual movement of the camera, the zoom function is
  with a second preferred embodiment.                                 either a movement of a lens element, and/or an electronic
     FIG. 9 illustrates a wide-angle video frame in accordance 50 zoom applied to the image received by the camera through
  with a preferred embodiment.                                        a fixed lens. Because each of the moveable cameras 105 are
     FIG. 10 illustrates a perspective-corrected view frame           in different locations with respect to the area-of-interest 103
  selected from the wide-angle video frame of FIG. 9 in               the moveable cameras 105 provide a plurality of different
  accordance with a preferred embodiment.                             spatial viewpoints of the area-of-interest 103.
     FIG. llA illustrates a view path through a wide-angle 55            The camera movement is performed by mechanical means
  video segment in accordance with a preferred embodiment.            (such as by a robotic actuator 109 shown with one of the
                                                                      moveable cameras 105). The movements of the moveable
     FIG. llB illustrates a view path through multiple wide-
                                                                      cameras 105 can be synchronized by an operator providing
  angle video segments in accordance with a preferred
                                                                      input to a computerized controller 111 (or a tracking pro-
  embodiment.
                                                                   60 gram in communication with the computerized controller
     FIG. 12 illustrates an interactive view selection system in      111) that uses a network 113 to communicate the pan, tilt and
  accordance with a preferred embodiment.                             zoom parameters to the robotic actuator 109 of each of the
     FIG. 13 illustrates an overview of the operation of the          moveable cameras 105 to position at least some of the
  view selection system illustrated in FIG. 12 in accordance          moveable cameras 105 to follow and capture a video image
  with a preferred embodiment.                                     65 of the area-of-interest 103 as the area-of-interest 103 moves
     FIG. 14 illustrates a 'select video segment' process in          through the defined scene 101. By selecting a specific
  accordance with a preferred embodiment.                             moveable camera, or by selecting frames from each of the
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 26 of 37 PageID #: 62


                                                       US 6,741,250 Bl
                                5                                                                    6
  moveable cameras 105, a video representation of the area-          lens) to capture a sufficiently wide field-of-view. The video
  of-interest 103 can be selected/created.                           frames containing such wide-angle video views make up a
     Some of the disadvantages of the prior art are that             distorted video stream.
  mechanical actuator mechanisms are expensive, delicate,               Using technology similar to that disclosed by Zimmerman
  require sufficient unobstructed space around the camera so 5 et al. in U.S. Pat. No. Reissue 36,207, a portion of each video
  as to move the camera and lens, are large enough to obstruct
                                                                     frame of the distorted video stream captured by any par-
  a viewer's view into the defined scene 101 (if the camera is
                                                                     ticular camera of the stationary cameras 205 could be
  between the viewer and the area-of-interest 103), and are
  unable to follow the area-of-interest 103 if it moves suffi-       transformed in the dedicated video processor 209 or the
  ciently rapidly through the defined scene 101.                     shared video processor 211 to generate a non-distorted
                                                                  10 image of the portion of the distorted video stream frame that
     In addition, it is very difficult to synchronize each of the
  moveable cameras and to align the images from the cameras.         contains the area-of-interest 103. However, the techniques
  The mechanical aspects of the PTZ cameras result in small          disclosed by Zimmerman are not fast enough to maintain an
  mismatches in the view received by each of the cameras.            acceptable video frame rate in real-time unless expensive
  This mismatch requires that (for some special effects such as      specialized dedicated hardware or extremely fast computers
  the viewpoint pan) the video processor (or computer) that 15 are used.
  receives the frames from each of the cameras must align and           In comparison to Zimmarman, techniques disclosed by
  otherwise connect the frames. In addition, vibrations (such        Gullichsen et al. in U.S. Pat. No. 5,796,426 allow high-speed
  as environmental vibrations and/or vibrations of the opera-        transformations while still maintaining high image quality.
  tion of the PTZ camera) often cause the mechanical features        By using the techniques disclosed in Gullichsen et al., a high
  to become out of alignment.                                     20
                                                                     quality undistorted image of the area-of-interest 103 can be
     Another disadvantage with PTZ cameras is that to track a
                                                                     produced sufficiently quickly to support a video represen-
  rapidly moving area-of-interest 103 these cameras must be
                                                                     tation of the area-of-interest 103 in real-time.
  placed sufficiently far from the scene so that the area-of-
  interest stays within the field of view of the PTZ camera as          Thus, each of the stationary cameras 205 captures a
  it moves. This placement of the camera far from the scene 25       distorted  image containing the area-of-interest 103. The
  limits the ability to provide an "up-close" viewpoint of the       portion of the distorted image containing the area-of-interest
  area-of-interest even with zoom. For example, the difference       103 (in one embodiment, as specified to the video processor
  in effect is that of watching an approaching locomotive from       associated with the camera by the computerized controller
  5 feet away from the track as compared to watching the             213)  is then transformed by the video processor, at video
  locomotive from 500 feet from the track with lOOx binocu- 30 frame rates, to generate a video frame containing a non-
                                                                     distorted image of the area-of-interest 103. These video
  lars. Furthermore, the noise and motion of a PTZ camera can
  be distracting when placed close to the scene.                     frames (that are equivalent to video frames generated by any
     For clarity, FIG. 1 shows only one of the robotic actuators     of the moveable cameras 105) can then be processed using
  as being connected to the network 113. In general, the             prior art techniques to provide a video representation of a
  robotic actuators for each of the moveable cameras 105 are 35 user-specified viewpoint of the area-of-interest 103 or to
  connected to the network 113 by wire or wireless means.            provide special effects that utilize the availability of multiple
                                                                     viewpoint video streams of the area-of-interest 103 to create
                        Detailed Description                         a video representation.
     One aspect of the invention is an improvement to the               One skilled in the art will also understand that the video
  multiple moveable camera configuration 100 shown in FIG. 40 processors 209, 211 can self determine the viewpoint by
  1. This improvement uses a novel combination of existing           tracking particular portions of the area-of-interest 103 and
  technologies to address the problems previously discussed          communicate the self-determined viewpoint to the comput-
  with respect to FIG. 1 (as well as other problems).                erized controller 213.
     FIG. 2 illustrates a symmetrical stationary-camera con-            The symmetrical stationary-camera configuration 200
  figuration 200 as applied to the defined scene 101. In the 45 also provides the ability to provide "instant replay" capa-
  symmetrical stationary-camera configuration 200, the area-         bility where the "instant replay" is from a different view-
  of-interest 103 is tracked by stationary cameras 205 each          point into the defined scene 101 than the viewpoint provided
  having a field-of-view 207. The field-of-view 207 is suffi-        by the live sequence. Because the entirety of the defined
  ciently wide such that the entirety of the defined scene 101       scene 101 is captured in every video frame (and in this
  is within the field-of-view 207. Using this configuration, the 50 instance, recorded at the dedicated video processor 209 or
  area-of-interest 103 is always within the field-of-view 207 of     the shared video processor 211), views of areas of the
  each of the stationary cameras 205. Each of the stationary         defined scene 101 can be provided that were found to be of
  cameras 205 is connected to either a dedicated video pro-          interest after the "live" representation of the initial area-of-
  cessor 209 or a shared video processor 211 that are in turn        interest was provided. Thus, allowing "instant replay" capa-
  connected to a computerized controller 213 by the network 55 bility from unexpected viewpoints into unexpected areas-
  113. For clarity, not all of the network connections nor are       of-interest. For smooth, around-the-object tracking (without
  all of the camera-to-video processor connections shown in          the use of a computer model), the cameras should be placed
  FIG. 2. In some embodiments, the dedicated video processor         with a suitably small angular difference from the scene (such
  209 can be included inside the camera. The video stream can        as 20-degrees or less).
  also be captured either by the dedicated video processor 209 60       In addition, the area-of-interest 103 can be automatically
  (internal or external to the camera) or the shared video           tracked as it moves through the defined scene 101 by using
  processor 211 can be locally stored for later retrieval.           a distorted image with techniques such as those disclosed in
     The network 113 can be an optical fiber network, an             U.S. patent application Ser. No. 09/659,621. For example,
  Ethernet, a star network, a multiplexed network etc. so long       the dedicated video processor 209 or the shared video
  as the needed bandwidth and distance requirements are met. 65 processor 211 can also execute image tracking programs that
     At least some of the stationary cameras 205 use a dis-          determine when a portion of the area-of-interest 103 is
  torting lens (for example, a wide-angle lens or a catadioptric     facing the stationary camera attached to the image processor.
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 27 of 37 PageID #: 63


                                                      US 6,741,250 Bl
                                7                                                                  8
  Thus, for the example of boxing, the video processors can            FIG. 4Aillustrates an image placement configuration 400
  communicate to the computerized controller 213 whether or         having a digital imager 401 within a camera upon which a
  not a ( and which) tracked object is facing a particular          partial annular image 403 is positioned by the camera and
  camera. The computerized controller 213 can then automati-        catadioptric lens optics. An unused imager portion 405 is the
  cally determine which set of camera video streams is to be 5 portion of the digital imager 401 outside the partial annular
  used to generate the resultant video stream.                      image 403. The characteristics and advantages of an annular
     FIG. 2 shows each of the stationary cameras 205 as being       image are described in U.S. patent application Ser. No.
  placed equidistant around the defined scene 101 and with the      08/872,525.
  field-of-view 207 being substantially identical. This arrange-       FIG. 4B illustrates an image placement configuration 440
  ment allows production of video images that are of compa- 10 using a digital imager 441 within a camera upon which a
  rable resolution and that can be similarly processed.             conical image 443 is positioned by the camera and conical
  However, some preferred embodiments can use non-                  lens optics. An unused imager portion 445 is the portion of
  equidistant camera positions and cameras having different         the digital imager 441 outside the conical image 443.
  field of views.                                                      FIG. 4C illustrates an image placement configuration 460
     One advantage of using stationary cameras where each 15 using the digital imager 441 within a camera upon which a
  frame from the stationary cameras captures significantly          truncated conical image 463 is positioned by the camera and
  more of the defined scene 101 than just the area-of-interest      conical lens optics. A portion of the truncated conical image
  103, is that the synthesis of virtual viewpoints between          463 falls off of the digital imager 441. However, the lost
  cameras is significantly easier and much less prone to frame      portion of the truncated conical image 463 is offset by the
  alignment errors as compared to traditional video synthesis. 20 increased resolution of the image and the reduction of an
  As discussed herein, this simplifies generating a fluid view-     unused imager portion 465 as compared to the unused
  point pan around the area-of-interest 103. Another advan-         imager portion 445.
  tage of using stationary cameras is that synthesizing a              FIG. 5 illustrates a first camera configuration for a sports
  viewpoint between the cameras is simpler because signifi-         ring 500 using the asymmetrical stationary-camera configu-
  cantly more coverage of the area of the scene surrounding 25 ration 300 of FIG. 3. In this configuration, the defined scene
  the area-of-interest is captured by each camera ( thus, pro-      101 is the volume at and extending above the surface of the
  viding more overlap in the data taken by the stationary           sports ring (for example, a boxing or wrestling ring). The
  cameras 205). Furthermore, it is simpler to correct for           stationary cameras 205 are distributed about the defined
  camera mis-alignment and vibration artifacts as these cor-        scene 101 at differing heights (some of the cameras are on
                                                                 30
  rections can be accomplished by correcting the generated          the ring posts, others on the floor of the ring). The stationary
  view to compensate for the mis-alignment or vibration.            cameras on the floor of the ring are configured to capture a
  Thus, complex three-dimensional modeling of the scene is          90-degree wide band of light that extends from the floor of
  not needed to provide acceptable quality output video stream      the ring to the rope boundary and with the band of light
  from the multiple cameras.                                        extending for 180 degrees along the edge of the floor ( as
                                                                 35
     The computerized controller 213 generates a video stream       indicated by the first field of view 301 ). The band of light
  for presentation. This presentation can be by display on a        captured using a catadioptric lens is disclosed in U.S. patent
  television monitor, by storage of the video stream, or by         application Ser. No. 08/872,525. Such a lens may be tilted so
  communication of the video stream to the video input of           that the lens' horizon line extends upward into the volume
  some other device. There can also be a multiple of the            and the band of captured light extends from the ring floor to
                                                                 40
  computerized controller 213 each providing independent            the ropes (thus capturing the entire ring from the mat to the
  views of the area-of-interest 103.                                ropes). This arrangement improves gathering of information
     In addition, while one preferred embodiment has the            for texture mapping a computerized model of the scene.
  transformation steps performed at the video processors 209,       Another use of the first camera configuration for a sports
  211, other preferred embodiments have the distorted images 45 ring 500 is to provide a view-point transformation on the
  sent from a selected video processor and the transformations      data captured from each camera to allow a smooth transition
  performed by the computerized controller 213. This embodi-        between cameras.
  ment centralizes the increased processing power required for         The cameras on the ring posts capture the second field of
  the transformations while simplifying the requirements on         view 303 that is substantially a 90-degree conical field of
  the video processors 209,211 and can reduce the amount of 50 view.
  network traffic.                                                     Views of the area-of-interest 103 from the viewpoints of
     FIG. 3 illustrates an asymmetrical stationary-camera con-      these cameras can be selected to provide the video repre-
  figuration 300 where some of the stationary cameras 205           sentation with a desired viewpoint. In addition, these views
  have a first field of view 301 that is very wide (for example,    can be used as input to a computer model of the sports ring
  180 degrees) and others of the stationary cameras 205 have 55 so that the model can create the video representation with the
  a second field of view 303 (for example, 100 degrees) that        desired viewpoint even when the area-of-interest 103 is not
  is different from the first field of view 301. The video          captured from the desired viewpoint (although the area-of-
  processors are configured accordingly. If the cameras have        interest 103 generally does need to be captured by some
  the same resolution but have differing field-of-views, the        camera).
  resulting transformed views in the video representation of 60        Often the sports ring has an elevated support structure 501
  the area-of-interest 103 will have different resolutions. This    such as a Jumbo Tron® or elevated lighting structure that can
  aspect can be mitigated by using higher resolution cameras        include a tracking camera 503. The tracking camera 503 can
  to capture the wider field of view.                               be a movable camera or a stationary camera and can be used
     FIG. 4A though FIG. 4C illustrate a sample of some of the      to simplify the process of tracking the area-of-interest 103
  possible ways to image annular or conical images on an 65 (either by an operator or by a computerized program moni-
  electronic imaging surface (for example a CCD or CMOS             toring the area-of-interest 103 as it moves through the
  image sensor).                                                    defined scene 101.
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 28 of 37 PageID #: 64


                                                      US 6,741,250 Bl
                                9                                                                  10
     The sports ring is but one of a multitude of playing areas         In another embodiment, the area-of-interest 103 can be
  contemplated by the inventors. Some of the contemplated            automatically tracked without the tracking camera 601. In
  playing areas include sports courts such as a basketball,          this embodiment, movement is detected by each controller.
  volleyball, hockey, swimming pool, or other sports court. In       Knowing the camera position, the lens characteristics, and
  addition, the playing area can be a field such as a football 5 the full image (for example, the distorted image, or the
  field, a baseball diamond, a soccer field or similar indoor or     panoramic representation of the image) from at least two of
  outdoor playing field. For large area courts (for example, a       the cameras, one of the camera controllers, a dedicated
  golf course) the cameras can be placed around areas of             computer, or other device can triangulate the area-of-interest
  known activity (for example, around a green or teeing              103 from the movement ( and the history of movement) in
  ground). Furthermore, aspects of the disclosed technology 10 the scene.
  can be used to monitor areas for security reasons with                In still another embodiment, a stationary overhead track-
  stationary cameras, to monitor a presentation, concert or          ing camera can be used that has a field that covers the scene.
  similar event, or for providing video frames to generate           As objects of interest move through the scene the tracking
  special effects. In addition, the inventors contemplate using      camera can determine where the area-of-interest 103 is
  the invention to record an object in motion at a particular 15 within the scene and send information to the camera con-
  instant of time from multiple viewpoints.                          trollers for them to appropriately image the area-of-interest
     FIG. 6 illustrates a second camera configuration for a          103.
  sports ring 600 where the stationary cameras 205 are all              One skilled in the art would understand that the control-
  placed at the same level on the ring. In addition, a tracking      lers can be provided with three-dimensional information that
  camera 601 can be provided. The tracking camera 601 can 20 specifies the location of the area-of-interest 103. Each
  be a moveable camera with a narrow or variable field-of-           controller, knowing the three dimensional position of the
  view 603 and that can be used to provide another viewpoint         area-of-interest 103 and the location of the camera(s) con-
  for tracking the area-of-interest 103 as it moves through the      trolled by the controller, can generate a viewpoint(s) into the
  defined scene 101. The tracking camera 601 can also be a           scene dependent on the camera location. Thus, each station-
  stationary camera having a field-of-view that includes the 25 ary camera receives an image that contains the area-of-
  scene where the tracking of the area-of-interest 103 can be        interest 103. The three-dimensional information can also be
  performed by an operator of automatically using a tracking         developed from a 3D model of the movement.
  process. The stationary cameras 205 can include a mixture             FIG. SA illustrates a video creation process 800 that
  of those with a wide field-of-view 605 and those with an           initiates at a 'start' terminal 801 and continues to an 'ini-
  intermediate field-of-view 607. Of course, each of the sta-     30
                                                                     tialization' procedure 803 that performs any required initial-
  tionary cameras 205 can be configured to have the same field       ization. The initialization can include entering or automati-
  of view.                                                           cally determining the position of the stationary cameras (for
     One advantage of the second camera configuration for a          example, with respect to the scene or to each other). After
  sports ring 600 is that it requires less computer processing on    the video creation process 800 initializes, it continues to a
  the video to generate the video representation with the 35 'determine area-of-interest' procedure 805 that determines
  viewer specified viewpoint of the area-of-interest 103             what portion of the scene contained in the defined scene 101
  because the cameras have a similar vertical position. This         is to be captured as the area-of-interest 103.
  characteristic also simplifies generation of special effects          The 'determine area-of-interest' procedure 805 can be
  using portions of a number of the video streams of the
                                                                  40 configured to receive input from an operator who designates
  area-of-interest 103.                                              the area-of-interest 103 or can use one or more tracking
     FIG. 7 illustrates a third camera configuration for a sports    cameras (for example, the tracking camera 503 or the
  ring 700 wherein the stationary cameras 205 are symmetri-          tracking camera 601) to automatically track the area-of-
  cally located on a suspended equipment beam 701 that is            interest 103 using computerized tracking algorithms known
  above the defined scene 101 that contains the area-of-
                                                                  45 in the art or as disclosed in U.S. patent application Ser. No.
  interest 103. One advantage of replacing moveable cameras          09/659,621. In addition, video streams from two or more of
  with stationary cameras on the suspended equipment beam            the stationary cameras 205 can be used to triangulate the
  701 is that the stationary cameras do not cause vibration of       area-of-interest 103 as it moves through the scene.
  the suspended equipment beam 701 as do movable cameras                Once the area-of-interest 103 is determined, a 'changed
  as they track the area-of-interest 103. In addition, the 50 area-of-interest' decision procedure 806 determines whether
  stationary cameras 205 weigh less and require less space           the area-of-interest 103 has changed (for example if the
  then do movable cameras.                                           area-of-interest 103 has moved or if an operator or tracking
     Additional camera configurations include a "U" shaped or        computer designated a different portion of the scene as the
  semi-circle configuration to capture the area-of-interest 103      area-of-interest 103. If the area-of-interest 103 has changed,
  at an interesting portion of the defined scene 101 (for 55 the video creation process 800 continues to a 'communicate
  example, this configuration would be useful when the               area-of-interest' procedure 807 that communicates the
  defined scene 101 is a basketball court where most of the          changed area-of-interest 103 to the video processors (for
  action occurs close to the baskets and not in the middle of        example, from the computerized controller 213 to the dedi-
  the court).                                                        cated video processor 209 or the shared video processor 211)
     In one embodiment, the area-of-interest 103 can be deter- 60 that are configured to process the distorted video stream
  mined from the operation of the tracking camera 601. That          received from the stationary cameras 205 that view the
  is, by knowing the position and characteristics of each            scene. Each of the stationary cameras 205 has a different
  stationary camera, the position, pan, tilt, and zoom of the        viewpoint of the scene.
  tracking camera, the system can provide the desired view-             The 'determine area-of-interest' procedure 805, the
  point to each of the controllers of the stationary cameras. 65 'changed area-of-interest' decision procedure 806 and the
  Each controller can then generate the requested view of the        'communicate area-of-interest' procedure 807 can be con-
  area-of-interest 103.                                              figured to execute asynchronously (or synchronously) with
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 29 of 37 PageID #: 65


                                                      US 6,741,250 Bl
                               11                                                                  12
  the processing executing on the video processors such that             Irrespective of whether the area-of-interest 103 has
  when the area-of-interest 103 changes the change is com-           changed, the video creation process 800 continues to a
  municated to the video processors and used for subsequent          'receive video frame' procedure 809. At the 'receive video
  frame processing.                                                  frame' procedure 809, the video processors that are process-
     The change in the area-of-interest 103 can be communi- 5 ing the distorted video stream from the stationary cameras
  cated to video processors as position information (such as         205 receive a video frame containing a distorted image of
  coordinates in the scene), by attributes of the portion of the     the scene as viewed by the camera through its distorting
  scene that contains the area-of-interest 103 (such as a shape      lens.
  or color pattern), or by communicating other identification
  information that can be used to identify the area-of-interest 10       Once the video frame containing the distorted image is
                                                                     received, a 'transform portion' procedure 811 transforms the
  103.
                                                                     portion of the distorted image that represents the area-of-
     FIG. SB illustrates a video creation process 850 that
  initiates at a 'start' terminal 851 and continues to an 'ini-      interest 103 into a non-distorted image that is used by a
  tialization' procedure 853 that performs any required initial-     'generate undistorted video frame' procedure 813 to create
  ization. The initialization can include entering or automati-      a video frame. The 'transform portion' procedure 811 per-
  cally determining the position of the stationary cameras (for 15 forms transformations that can include (for example) one or
  example, with respect to the scene or to each other). After        more of an unwarp transformation, a pan transformation, a
  the video creation process 850 initializes, it continues to a      tilt transformation, and/or a zoom transformation to select
  'select initial camera and area-of-interest' procedure 855.        the portion of the distorted image that represents the area-
  The 'select initial camera and area-of-interest' procedure         of-interest 103 and to prepare the selected portion for
  855 allows an operator to select the initial point-of view that 20 presentation as a video frame representing an undistorted
  contains the area-of-interest 103 ( this is accomplished by        image of the area-of-interest 103. Other scaling or image
  selecting a video stream from a stationary camera). This           processing steps can be added to this processing if desired.
  procedure can also be accomplished automatically by track-             Once the relevant undistorted video frames are made
  ing the motion in the scene and automatically selecting the        available by the 'generate undistorted video frame' proce-
  point-of-view that meets specified criteria. Such criteria can 25
                                                                     dure 813, a 'select/generate video frame per specified view-
  include nearest motion, most active motion, least motion and
                                                                     point' procedure 815 either selects which undistorted video
  other criteria known to one in the art.
                                                                     frames are to be presented, or generates a new video frame
     A 'receive video frame' procedure 857 receives a video
                                                                     using the information in the distorted or undistorted video
  frame from the selected stationary camera corresponding to
  the selected point-of-view. A 'point of view changed' deci- 30 frames and can also use model information of the scene as
  sion procedure 859 determines whether the point-of-view is         well (for example, but not limited to using techniques
  to be changed from the current point-of-view. If the point-        described by U.S. Pat. No. 5,745,126 and/or U.S. Pat. No.
  of-view does not change, a 'transform portion' procedure'          5,850,352).
  861 transforms a portion of the received video frame con-              Once the video frame is available for presentation, a 'send
  taining the area-of-interest to remove distortions. Once the       video frame' procedure 817 sends the video frame for
                                                                  35
  data representing the area-of-interest for the point-of-view       transmission, storage or display as is known in the art and
  of the camera is generated, a 'generate undistorted video          the video creation process 800 continues to the 'determine
  frame' procedure 863 then packages the undistorted data            area-of-interest' procedure 805 to process subsequent video
  into a standard video frame. A 'present video frame' proce-        frames. The video representation of the area-of-interest 103
  dure 865 then presents the undistorted image in the video          using a viewer-specified viewpoint (or change of viewpoint)
  frame by (for example, but without limitation) displaying 40 is thus produced. The stream of video frames from each
  the frame, storing the frame, transmitting the frame, and/or       camera can be used to create special effects (for example, but
  providing the frame as part of a video stream as video output      without limitation) the appearance of camera movement
  to a video input).
                                                                     rotating around the area-of-interest 103 or appearance of
     However, if at the 'point of view changed' decision             camera movement in synchronization with the area-of-
  procedure 859 the point-of-view is to be changed (such as, 45
                                                                     interest 103). In addition, a view path ( as is subsequently
  by an operator using a control, by an automatic tracking
                                                                     described) can be defined and used to provide special effects
  process or procedure), the video creation process 850 con-
  tinues to a 'select different camera video stream' procedure       using the video streams.
  867 that selects a stationary camera that substantially                One skilled in the art will understand that the 'determine
  matches the desired point-of-view. In the case where the 50 area-of-interest' procedure 805, the 'changed area-of-
  stationary cameras 205 are connected by a network (for             interest' decision procedure 806 and the 'communicate
  example Ethernet, or optical fiber) this selection can occur       area-of-interest' procedure 807 can each be automatically
  by sending commands to the prior camera to stop sending            performed as an independent thread-of-execution (possibly
  video frames and sending a command to the different camera         in a separate computer or other device) or can be performed
  to start sending frames. If both cameras are attached to a 55 with manual intervention.
  multiplexing device, the commands can be sent to that                  One skilled in the art will understand that there exists a
  device. Once the different camera is selected, the video           multitude of equivalent ways to implement the example
  creation process 850 continues to an 'update area-of-              processes shown by FIG. SA and FIG. SB and that these
  interest' procedure 869 that updates the information used for      ways are also contemplated by the inventor.
  the 'transform portion' procedure' 861 to keep the area-of- 60         FIG. 9 illustrates a wide-angle video frame 900 that
  interest in the appropriate position in the transformed frame.     contains a warped image that results from capturing light
  Then, the video creation process 850 continues to the              from a scene through a distorting lens. The circular image of
  'receive video frame' procedure 857 to wait for a frame from       the scene captured by the distorting lens was positioned on
  the newly selected stationary camera.                              the image sensor such that portions of the image were
     One skilled in the art will understand that there are many 65 truncated (similar to that shown in FIG. 4C). One will notice
  approaches other than that just described that can be taken        that the straight lines in the scene are captured as distorted
  to switch between stationary cameras.                              lines 901 in the resulting distorted image. A portion of the
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 30 of 37 PageID #: 66


                                                       US 6,741,250 Bl
                               13                                                                  14
  wide-angle video frame 900 has been designated as the                 In this example, the view path 1111 starts at the start frame
  source of a selected view 903 (subsequently described with         1101 and causes the presented portion 1112 of the start frame
  respect to FIG. 10). One skilled in the art will understand the    1101 to be accessed, unwarped and presented. This contin-
  selected view 903 can be positioned by an operator within          ues for each of the intervening frames 1105 until (for this
  the wide-angle video frame 900 to select different views 5 example) the ninth intervening frame 1107 within which the
  from the same distorted image. The selected view 903 can be        view path "dwells" and from which a multiple of the
  indicated as a rectangle approximating the portion of the          presented portion 1112 is generated. Eventually, the view
  wide-angle video frame 900 that is selected, or can be             path 1111 exits the ninth intervening frame 1107 and even-
  indicated as a distorted rectangle that is a substantially         tually ends at the end frame 1103.
  accurate representation of the portion of the wide-angle 10           This generates a video stream where the display time can
  video frame 900 that is selected. One skilled in the art will      be roughly equivalent to the capture time until (in this
  understand that other methods of indicating the selected           example) that of the ninth intervening frame 1107. When the
  view 903 can be used. These include (but are not limited to)       view path 1111 reaches the ninth intervening frame 1107, the
  using three-dimensional effects, watermark effects, etc.           capture-time stops (freezing the frame) while multiple
     One skilled in the art will understand that the distorting 15 images are presented out of the ninth intervening frame
  lens can be a wide-angle lens, a fisheye lens, a catadioptric      1107. Thus, the view path dwells within the ninth interven-
  lens or other distorting lens ( although the catadioptric lens     ing frame 1107 for some multiple of the display-time
  will produce an annular or partial annular image instead of        interval. Finally, subsequent of the intervening frames 1105
  a circular image). Furthermore, such a one will understand         are entered by the view path 1111 and the presented portion
  that even a wide-angle rectilinear lens still has some distor- 20 1112 for each is displayed.
  tion that is not able to be corrected and thus falls within the       This results in a video stream where time advances up to
  ambience of a distorting lens. In addition to using wide-          the ninth intervening frame 1107, then the motion of the
  angle lenses, the invention can be useful when using non-          objects in the wide-angle video frame stop, while the view-
  distorting lenses to capture the area-of-interest (for example,    point moves within the field of view of the ninth intervening
  by zooming in to the area-of-interest).                         25 frame 1107 (producing the effect of a normal camera

     FIG. 10 illustrates a perspective-corrected view frame          panning, tilting or zooming while the viewed scene is frozen
  1000 that was transformed from the selected view 903 in the        in time), and then resuming time from the ninth intervening
  wide-angle video frame 900 of FIG. 9. In this perspective-         frame 1107 to the end frame 1103. In addition to the
  corrected view, the displayed portions of the distorted lines      pan-tilt-zoom capabilities above, other capabilities can be
                                                                  30 added (for example, affine transformations).
  901 are again straight.
     FIG. llA illustrates a wide-angle video segment 1100               The view path 1111 can also go backwards in capture-time
  identified by a start frame 1101 and an end frame 1103. The        to previously displayed frames. This includes having the
  end frame 1103 can be specified by an operator, or can be the      view path 1111 be continuous as it traverses to earlier
  last available frame. Between the start frame 1101 and the         captured intervening frames, or by having the view path
                                                                  35
  end frame 1103 are intervening frames 1105. The start frame        1111 be discontinuous as it transitions to an earlier or later
  1101, a ninth intervening frame 1107, an eighteenth inter-         intervening frame. In a similar manner, the view path 1111
  vening frame 1109, and the end frame 1103 are fully                can forward skip some of the intervening frames 1105 to
  expanded. The other frames are indicated by an edge. In a          provide a fast-forward effect (skipping every "N" frames), or
  video, a sequence of frames is captured over time. In FIG.         provide an instant queuing function to jump from one
                                                                  40
  llA, capture-time starts at the start frame 1101 and increases     portion of the video segment to another portion of the video
  towards the end frame 1103.                                        segment.
     Each of the frames contains a distorted image of a scene           In addition, the view path 1111 can include one or more
  captured through a distorting lens. The distorting lens can        delay characteristics that allow pause of the display-time for
  be, for example, a wide-angle lens, a fisheye lens, a catop- 45 a specified amount of real-time.
  trical lens or other lens. The characteristics of distorted           The start frame 1101 can be associated with a marker 1113
  image have been described with respect to FIG. 9 and FIG.          that associates a view path data structure 1115 with the start
  10.                                                                frame 1101. The view path data structure 1115 can contain
     FIG. llA also shows a view path 1111 that defines what          information that defines the view path 1111 through the
  portion of the wide-angle video segment 1100 is to be 50 wide-angle video segment 1100. In some embodiments, an
  presented. During presentation, time increases from the start      intraframe storage area 1117 is used to store a portion (or all)
  of the view path 1111 to the end of the view path 1111. For        of the view path data structure 1115. However, the view path
  example, in prior art terms, if a video is initially played        data structure 1115 can be stored separately from the wide-
  forwards then a portion of the previously viewed video is          angle video segment 1100 (for example, in a file that is
  played backwards and then forward again, the "view path" 55 identified by the marker 1113). The marker can also include
  defines a presentation-time that is a folding in the capture-      information about the camera's relationship to the scene. In
  time space of the video.                                           particular, the position of the camera and the field of view of
     Only a presented portion 1112 of each frame is displayed        the camera (including the tilt of the camera).
  because each frame of the wide-angle video segment 1100               Some preferred embodiments use "keyframes" that have
  contains more information than can be displayed in a 60 a particular view position, time and duration for each
  non-distorted manner (see FIG. 9 and FIG. 10). This means          keyframe. In these embodiments, the view path is generated
  that there can be a greater amount of significant information      by interpolating from one keyframe to another. This inter-
  captured in a wide-angle video frame (for example, the ninth       polation can be a linear, b-spline, or other interpolation. The
  intervening frame 1107) than can be presented in a non-            duration allows the view path to dwell at the keyframe for
  distorted manner. Thus, multiple non-distorted images can 65 the specified time.
  be presented out of a single wide-angle video frame. This             One skilled in the art will also understand that a preferred
  concept is illustrated by discussing the view path 1111.           embodiment also supports providing views from multiple
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 31 of 37 PageID #: 67


                                                      US 6,741,250 Bl
                               15                                                                 16
  independent or intersecting view paths. The resulting video        includes a video camera 1201 that receives an image of a
  stream can be provided to prior art video devices for separate     scene through a wide-angle lens 1203, rectilinear lens or
  video mixing or special effects (for example, picture-in-          other distorting lens to generate a distorted video stream.
  picture).                                                             The distorted video stream is received at a Digital Disk
      The presented portion 1112 of the wide-angle video frame 5 Video Recorder (DDVR) 1205 where it is recorded and
  can be specified by a viewing vector into the wide-angle           stored on a digital storage system 1207 of sufficiently high
  video frame. This viewing vector can be defined from pan,          performance to reliably store the video stream. Once the
  tilt, and zoom coordinates into the wide-angle video frame.        video stream is stored, it can be retrieved for processing by
  Thus, the view path 1111 can be considered as a four-space         a view-specification computer 1209. The view-specification
  comprising pan, tilt, zoom and time coordinates. One skilled 10 computer 1209 can be controlled by an operator station 1211
  in the art will understand that, like the time coordinate,         that provides means for operator navigation through the
  change in the pan, tilt, and zoom coordinates need not be          video stream stored on the digital storage system 1207. In
  contagious or limited to smoothly changing.                        particular, the operator station 1211 provides a means to
      In one preferred embodiment, the display-time need not         specify and/or alter a view path such as the view path 1111
  be equivalent to the capture-time. In this embodiment, the 15 through the video stream or a portion thereof.
  presented portion 1112 is extrapolated from one or more of            The view-specification computer 1209 can generate a
  the preceding frames and one or more of the successive             standard video stream for output by applying the view path
  frames (in capture-time), and with respect to the desired          to the wide-angle video stored on the digital storage system
  display-time.                                                      1207. This output video can then be provided to prior art
      FIG. llB illustrates a multi-segment view path example 20 technology for processing (for example, to a switcher 1213
  1130 including a first segment 1131, a second segment 1133,        for broadcast studio processing, a video monitor, a video
  a third segment 1135 and a view path 1137 that extends             recording device, another computer etc.).
  across each of the segments. The different segments can be            An optional N th operator station 1215 can also be attached
  from the same camera at different capture-times, from              to the view-specification computer 1209 (or a second view-
  different cameras at substantially the same capture-time, or 25 specification computer in communication with the DDVR
  some combination of these. If the segments are taken from          1205 (not shown) to allow multiple operators to display
  different cameras at substantially the same capture-time and       and/or edit the view path through the stored wide-angle
  the view path 1137 extends across these segments, the              video stream.
  resultant video containing the presented portions can mimic           The operator station 1211 and the optional N th operator
                                                                  30
  the movement of a camera as if the camera was moving from          station 1215 provide controls for specifying and/or altering
  the position of the camera that captured the first segment to      the view path(s) through the video stream(s). These controls
  the camera that captured the last segment. In addition, the        include those for specifying pan, tilt, and zoom coordinates
  view path 1137 need traverse between adjacent cameras but          as well as means for specifying frame rates in display-time
  can also traverse between non-adjacent cameras and/or              and for selecting and pausing wide-angle video frames in
                                                                  35
  times to generate special effects.                                 capture-time. These controls can utilize such devices as
      The different segments can be synchronized such that the       touch panels, mice, joysticks, trackballs, dials, touch sensi-
  frames of each were captured at substantially the same time.       tive controls, keyboard commands, etc.
  In addition, to synchronize segments that were not synchro-           Some preferred embodiments include means for desig-
  nized when they were captured, frames can be extrapolated          nating a video segment within the video stream. A video
                                                                  40
  from adjacent frames to provide pseudo-frames that match           segment includes a first frame, a last frame and intervening
  the desired synchronization.                                       frames. Other embodiments treat the entire recorded video
      Thus, when dwelling within a frame, the view path 1137         stream as the video segment.
  provides pan, tilt, and/or zoom effects as compared to when           The interactive view selection system 1200 can be used to
  traversing between segments that were captured during 45 specify a view path through the video segment(s) for later
  substantially the same capture-time that provides effects that     presentation. It can also be used interactively. Thus, for
  simulate that of a moving camera. One skilled in the art will      example, a sports commentator can view the wide-angle
  understand that pan, tilt and zoom effects can also be applied     video and control which portion of the wide-angle video is
  to traverses between segments.                                     to be broadcast by selecting that portion using a touch screen
      One skilled in the art will understand that the wide-angle 50 and zoom control while at the same time providing com-
  video frames can be standard television frames generated by        mentary on what is being shown. Thus, the commentator is
  a camera outfitted with a wide-angle lens, a fish-eye lens, a      not solely dependent on the video footage captured by
  catadioptric lens, or other distorting lens.                       narrow field of view cameras.
      The view path 1111 can be associated with the wide-angle          Another way to use the interactive view selection system
  video segment 1100 by storing the information that 55 1200 is to have a preliminary view path created at the
  describes the view path 1111 either within the wide-angle          optional N th operator station 1215 for playback by the
  video frames, in a separate file, by defining said parameter-      commentator. During the playback, the commentator can
  ized path (for example, a b-spline), or by using other             alter the view path as desired.
  techniques.                                                           One skilled in the art will understand that with the
      The view path can be specified as a path of discrete points 60 view-specification computer 1209, the DDVR 1205, and the
  in the coordinate space, can be defined as a spline or             digital storage system 1207 can be configured to be separate
  B-spline in the coordinate space, or specified by other            or combined devices. Such a one will understand that the
  known methods of specifying a path through a coordinate            video stream is comprised of frames or data that can
  space.                                                             represent frames (such as a MPEG video stream that defines
      FIG. 12 illustrates an interactive view selection system 65 the images).
  1200 that can be used to implement the previously described           FIG. 13 illustrates a view selection process 1300 that
  functionality. The interactive view selection system 1200          provides an overview of the operation of the interactive view
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 32 of 37 PageID #: 68


                                                       US 6,741,250 Bl
                               17                                                                  18
  selection system 1200 discussed in FIG. 12. The view               FIG. 13 and that 1mtiates at a 'start' terminal 1501. An
  selection process 1300 initiates at a 'start' terminal 1301 and    initialize view path' procedure 1503 initializes the view path
  continues to an 'initialization' process 1303 that performs        data structure, specifies the marker with the first frame of the
  any initialization required by the view selection process          segment, initializes the operator controls and display, pre-
  1300 to be able to receive and record a video signal. Once s pares to access the first frame of the segment, and prepares
  the view selection process 1300 is initialized, a 'record          to accept operator input. A 'wide-angle video frame itera-
  wide-angle video' process 1305 receives the wide-angle             tion' procedure 1505 iterates and presents each wide-angle
  video signal and records it to a high-speed, random-access,        video   frame in the segment ( although the 'wide-angle video
  storage device (for example, a random access magnetic disk)        frame iteration' procedure 1505 can also terminate respon-
                                                                  10 sive to an operator command. A typical way the wide-angle
  that has sufficient performance to be able to keep up with the
                                                                     video frame is presented is by display of the wide-angle
  video stream. The wide-angle video frames can be stored
                                                                     video on a monitor. For each iterated frame, a 'grow view
  using the DDVR 1205.
                                                                     path' procedure 1507 receives the operator's input used to
     A 'specify video segment' process 1307 allows an opera-         specify the view path and adjusts the view path data struc-
  tor to specify the start frame for the segment as is subse- 15 ture 1115 accordingly. After the segment is presented and the
  quently described with respect to FIG. 14. Once the segment        view path data structure 1115 is defined, a 'package seg-
  is specified, a 'specify view path' process 1309 allows an         ment' procedure 1509 associates the view path data structure
  operator to view the wide-angle video frames, and to specify       1115 with the marker 1113 on the first frame of the segment.
  the view path through the available segments.                      The specify view path procedure 1500 returns through an
     A 'present view into video segment with respect to view         'end' terminal 1511.
  path' process 1311 generates a view into the wide-angle 20            FIG. 15B illustrates a 'grow view path' procedure 1520
  video as specified by the view path specified by the 'specify      invoked by the 'grow view path' procedure 1507 of FIG.
  view path' process 1309 and presents the generated view. A         15A and that initiates at a 'start' terminal 1521. The PTZ
  commentator or other operator can also change or amend the         parameters are obtained from the operator/commentator by
  view path defined by the 'specify view path' process 1309          an 'acquire PTZ parameters' procedure 1523 that reads the
  while the view path images are being presented. After the 25 parameters from the operator's controls at the operator
  view path is presented ( or if the operator terminates             station 1211 (for example, a touch screen to provide the tilt
  presentation) the view selection process 1300 terminates at        and pan parameters and a slide handle (for example, similar
  an 'end' terminal 1313.                                            to a fade control) to provide the zoom parameter). The
     The recorded video signal can be received directly from         parameters acquired by the 'acquire PTZ parameters' pro-
                                                                  30
  a digital video camera, a HDTV video camera, an analog             cedure 1523 are then associated with the view path frame in
  video camera coupled to a digitizer, a DVD player, a CD            display-time ( or in capture-time depending on the
  player, a video tape player, a HDTV playback device or             embodiment) by an 'incorporate PTZ into view path' pro-
  other video or HDTV video source.                                  cedure 1527. The PTZ coordinates can also include the
     The 'record wide-angle video' process 1305 need not 35 display-time coordinate (PTZT). One skilled in the art will
  terminate prior to initiation of the 'specify video segment'       understand that the PTZ coordinates do not need to be
  process 1307. This allows for an open-ended recording of           directly stored in the view path data structure 1115 so long
  the wide-angle video stream.                                       as the view path defined by the view path data structure 1115
     The video segment can be automatically designated in            substantially matches the PTZ coordinates specified by the
  some embodiments by designating the entirety of the dis- 40 operator. Thus, the view path can be a parameterized path
  torted video stream as the video segment, by selecting a           such as a B-spline or other similar path defining function.
  specified amount of past-recorded distorted video as the              Next, a 'dwell wide-angle video frame' decision proce-
  video segment, or by using other techniques known to one           dure 1529 determines whether the operator desires to dwell
  skilled in the art.                                                within the current wide-angle video frame. If not, the 'grow
     FIG. 14 illustrates a 'select video segment' procedure 45 view path' procedure 1520 returns through an 'end' terminal
  1400 that initiates at a 'start' terminal 1401 and is invoked      1531. Otherwise, the 'grow view path' procedure 1520
  by the 'specify video segment' process 1307. The 'select           continues to a 'specify view path within wide-angle video
  video segment' procedure 1400 is initialized at an 'initial-       frame' procedure 1533 as is subsequently described with
  ization' procedure 1403 that performs any required initial-        respect to FIG. 15C and then returns through the 'end'
  ization (such as opening files, allocating memory, etc.). 50 terminal 1531.
  Once initialized, the 'select video segment' procedure 1400           The operator can determine to dwell within a particular
  continues to a 'select first wide-angle frame' procedure 1405      wide-angle video frame by pressing a button or activating
  that allows an operator or commentator to select which of          some other operator selectable control to pause the playback
  the recorded wide-angle video frames is to be designated as        of the wide-angle video frame. The operator can also specify
  the start of the segment. Next, a 'select last wide-angle ss a particular frame by identifying the specific frame, by
  frame' procedure 1407 allows the operator/commentator to           jogging to a specific frame, by returning to a marked frame
  specify the last wide-angle video frame in the segment. If a       or bookmarked frame or by using any other mechanism to
  last frame is not specified by the operator, the 'select last      specify a particular frame from the recorded wide-angle
  wide-angle frame' procedure 1407 defaults to the last wide-        video stream. In addition, the operator can bookmark a
  angle video that is recorded. When continuous recording is 60 frame viewed in real time for later selection.
  used, the operator can also specify that the last frame be the        In one preferred embodiment, the operator need not
  last frame that was recorded (thus, the segment can be             specify a view path for playback, but can specify the view
  open-ended with no fixed end-frame). The 'select video             into wide-angle video frame in real-time such that the
  segment' procedure 1400 terminates through an 'end' ter-           selected view is presented in real-time and is responsive to
  minal 1409.                                                     65 the operator.
     FIG. 15A illustrates a specify view path procedure 1500            FIG. 15C illustrates a specify intraframe view path 1550
  that is invoked by the 'specify view path' process 1309 of         that initiates at a 'start' terminal 1551 and is invoked by the
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 33 of 37 PageID #: 69


                                                      US 6,741,250 Bl
                               19                                                                  20
  'specify view path within wide-angle video frame' proce-            niques help smooth the operator/computer interface by
  dure 1533 of FIG. 15B. The specify intraframe view path             anticipating how the operator will navigate through the
  1550 continues to an 'initialize frame view path' procedure         wide-angle video segment. The predictor can be applied to
  1553 that prepares the view path for incorporation of the           the history of the operator's selection of the view to predict
  intraframe path.                                                  5 where in the wide-angle video the operator appears to be
     Next, a 'while intraframe' iteration procedure 1555 deter-       moving to. This provides an improved user interface pro-
  mines when an operator desires to no longer dwell within the        viding a relatively better "feel" to the user as compared to a
  wide-angle video frame. While the operator dwells within            non-predictive control. The predictor can be applied to input
  the wide-angle video frame, the specify intraframe view path        from a touch screen, joystick, mouse or other curser control
  1550 continues to an 'acquire PTZ and display-time' pro- 10 device.
  cedure 1557 that accesses the operator's controls to obtain            Once a wide-angle video frame is selected and/or created,
  the pan, tilt, and zoom parameters. In addition, the display-       a 'generate viewing vector into wide-angle video frame'
  time parameter is determined. The display-time parameter is         procedure 1611 that uses the information in the view path to
  generally inferred from the previous capture-time interval,         generate a viewing vector into the wide-angle video frame
  but can be specified by the operator if so desired either 15 located/created by the 'interpolate/predict position on view
  directly or indirectly as a function of a video effect. Once the    path' procedure 1609. Once the viewing vector is generated,
  PTZT parameters are acquired, an 'incorporate PTZT into             a 'wait for video buffer' procedure 1613 waits for a video
  view path' procedure 1559 modifies the frame view path to           buffer to become available. Once a video buffer becomes
  incorporate the new PTZT parameters. Then the specify               available, the video segment viewing process 1600 contin-
  intraframe view path 1550 returns to the 'while intraframe' 20 ues to a 'generate view' procedure 1615 that transforms
  iteration procedure 1555 to continue adding additional              (unwarps) the portion of the wide-angle video identified by
  views.                                                              the viewing vector into a view and makes that view available
     Once the operator indicates that he/she no longer desires        to the video buffer (using techniques well known in the art).
  to dwell within the wide-angle video frame, the specify             Then an 'output video buffer' procedure 1617 makes the
  intraframe view path 1550 continues to an 'add frame view 25 video buffer available to the video output device that pre-
  path to segment view path' procedure 1561 that incorporates         sents the video frame represented by the video buffer to a
  the frame view path with the segment view path and the              video device such as a switcher 1213, display monitor, video
  specify intraframe view path 1550 returns through an 'end'          recorder, etc.
  terminal 1563.                                                         Once the 'interpolate/predict position on view path' pro-
     One skilled in the art will understand that there are many 30 cedure 1609 finishes the view path, the video segment
  ways to add the intraframe view path to the segment view            viewing process 1600 completes through an 'exit' terminal
  path. These include directly adding the intraframe coordi-          1619.
  nates to an existing view path, creating an intraframe view            One skilled in the art will understand that the view path
  path and appending the intraframe view path to the segment          can be changed while it is being presented. Thus, as shown
                                                                   35
  view path, linking the intraframe view path to the associated       with respect to FIG. 17, the operator can dynamically alter
  wide-angle video frame and other well understood mecha-             the view path while it is being presented. In addition, the
  msms.                                                               predictive filters previously discussed can help anticipate
     FIG. 16 illustrates a video segment viewing process 1600         such dynamic alterations.
  that initiates at a 'start' terminal 1601 and continues to an 40       FIG. 17 illustrates a view path modification process 1700
  'initialize' procedure 1603. The 'initialize' procedure 1603        that is invoked by the 'start operator monitor' procedure
  performs any initialization required to access the display          1605 and that initiates at a 'start' terminal 1701. The view
  and/or to access the digital storage system 1207, the output        path modification process 1700 initializes at an 'initialize'
  to the switcher 1213 and other system facilities. The 'ini-         procedure 1702 and continues to an 'open view path' pro-
  tialize' procedure 1603 also opens the view path and locates 45 cedure 1703 that opens the view path currently being
  the associated recorded wide-angle video frame. A 'start            presented to the operator. Then, a 'synchronize with view
  operator monitor' procedure 1605 initiates the operator             path display' procedure 1705 synchronizes, in display-time,
  monitor that is subsequently described with respect to FIG.         with the wide-angle video frame ( either the actual frame or
  17. Next, a 'while segment is active' procedure 1607 deter-         an interpolated frame) from which the view is being gener-
  mines whether the playback of the view path is complete. If 50 ated.
  the playback of the view path is not complete, the video               Once synchronized, the view path modification process
  segment viewing process 1600 continues to an 'interpolate/          1700 continues to a 'track view path progress' iterative
  predict position on view path' procedure 1609 that can              procedure 1707 that maintains synchronization with the
  determine the display-time and locate the corresponding             presented view in presentation-time. Thus, as the view path
  wide-angle video frame in capture-time.                          55 is traversed, the 'track view path progress' iterative proce-
     In addition, the 'interpolate/predict position on view path'     dure 1707 maintains a connection currently presenting por-
  procedure 1609 can determine the display-time and inter-            tion of the view path. When the view path terminates, the
  polate a wide-angle video frame between capture-time inter-         view path modification process 1700 completes through an
  vals using one or more of the wide-angle video frames that          'end' terminal 1709.
  bracket the interpolated wide-angle video frame (both within 60        While the view path is being traversed, an 'operator
  a video segment and across video segments).                         intervention' decision procedure 1711 detects whether the
     Furthermore, the 'interpolate/predict position on view           operator desires to modify the existing view path by moni-
  path' procedure 1609 can use a predictor to determine the           toring operator controls. If the operator does not want to
  display-time and predict the operator's next desired view           modify the view path, the view path modification process
  selection. These predictive techniques include the use of a 65 1700 loops back to the 'track view path progress' iterative
  Kalman Filter, an infinite impulse response (IIR) filter, block     procedure 1707. However, if the operator wants to modify
  matching filter, or other predictive techniques. These tech-        the view path at the 'operator intervention' decision proce-
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 34 of 37 PageID #: 70


                                                       US 6,741,250 Bl
                               21                                                                   22
  dure 1711, the view path modification process 1700 contin-             including at least one intervening frame between said first
  ues to an 'alter view path' procedure 1713 that dynamically               segment frame and said second segment frame.
  alters the view path using techniques similar to those                 3. The method of claim 1 wherein said video segment is
  described with respect to FIG. 15B, FIG. 15C and FIG. 16.           one of a plurality of video segments and said view path also
  Thus, the operator can dynamically alter the view path as the 5 extends through another of said plurality of video segments.
  view path is being traversed and as the view is being                  4. The method of claim 1 wherein the step of specifying
  presented.                                                          said view path further comprises associating said view path
     In another preferred embodiment, one option available to         with some of said plurality of frames.
  the operator is to directly select the portion of the wide-angle       5. The method of claim 4 wherein the step of associating
  video frame for display as the wide-angle video frame is 10 further comprises steps of:
  received (that is without prior recording of the wide-angle            presenting at least one of said plurality of frames;
  video frame). Thus, the operator/commentator can select the            selecting a portion of said at least one of said plurality of
  view in real-time and not be limited by views captured by                 frames as presented; and
  others.                                                                determining view information corresponding to said
     One skilled in the art will understand that in some 15                 selected portion of said at least one of said plurality of
  preferred embodiments, the display-time interval is the same              frames, said view information comprising at least two
  as the capture-time interval.                                             coordinates selected from the set consisting of a pan
     In addition, one skilled in the art will understand that the           coordinate, a tilt coordinate, a zoom coordinate and a
  claimed invention can be applied to digital video and high                time coordinate.
                                                                   20
  definition video.                                                      6. The method of claim 5 wherein the step of selecting
     One skilled in the art will understand that the procedures       further comprises a step of displaying a distorted-outline that
  and processes previously described generally need not be            indicates said portion as selected, whereby a user selecting
  performed exactly as shown, but that there are many equiva-         said portion knows what is contained in said portion.
  lent procedures and processes that are contemplated by the 25          7. The method of claim 5 further comprising storing said
  inventor(s).                                                        view information within said at least one of said plurality of
     From the foregoing, it will be appreciated that the inven-       frames, said stored view information defining a location on
  tion has (without limitation) the following advantages:             said view path, said view path configured to specify how
                                                                      said view information into said plurality of frames changes
     1) Ability to specify a view path through one or more
                                                                      throughout said video segment.
        video segments and thus provide for special video 30
                                                                         8. The method of claim 5 further comprising associating
        effects.
                                                                      said view information with said at least one of said plurality
     2) Ability for one to specify a view into a wide-angle           of frames, said associated view information defining a
        video in real-time and to direct the resulting view into      location on said view path, said view path specifying how
        the video as desired.                                         said view information into said plurality of frames changes
     3) Ability for one to dwell within a wide-angle video 35 throughout said video segment.
        frame and to perform tilt, pan, and/or zoom operations           9. The method of claim 5 further comprising steps of:
        on portions of the wide-angle frame to generate an               defining said view path as a parameterized path using said
        unwarped video view into the wide-angle frame.                      view information, said view path specifying how said
     4) Predicts one's input into the wide-angle video and so               view information into said plurality of frames changes
                                                                   40
        provides a relatively more responsive user interface                throughout said video segment; and
        than a non-predictive input.                                     storing parameters specifying said parameterized path.
     Other preferred embodiments can include multiple cam-               10. The method of claim 9 wherein said parameterized
  eras with multiple distorting lenses, a mixture of distorting       path is defined by a B-spline.
  lenses and normal lenses, or instead of the video camera               11. The method of claim 1 further comprising presenting
  1201 and the wide-angle lens 1203 combination, a distorted 45 a view into said video segment, said view corresponding to
  video stream input resulting from a multiple images stitched        said view path.
  together or a computer generated distorted video stream.               12. The method of claim 11 further comprising dynami-
     Although the present invention has been described in             cally altering said view path during presentation of said
  terms of the presently preferred embodiments, one skilled in        view, said view presentation correspondingly altered.
  the art will understand that various modifications and alter- 50       13. The method of claim 11 further comprising predicting
  ations may be made without departing from the scope of the          alterations in said view path during presentation of said
  invention. Accordingly, the scope of the invention is not to        view.
  be limited to the particular invention embodiments discussed           14. The method of claim 13 wherein the step of predicting
  herein.
                                                                   55 uses a predictor.
     What is claimed is:                                                 15. The method of claim 14 wherein said predictor is
     1. A method of:                                                  selected from the group consisting of an infinite impulse
     recording a video stream comprising a plurality of frames,       response filter, a kalman filter, and a block matching filter.
        wherein said plurality of frames define a plurality of           16. The method of claim 11 wherein the step of presenting
        distorted images;
                                                                   60 further comprises steps of:
     designating a portion of said video stream to be a video            generating a viewing vector into one of said plurality of
        segment; and                                                        distorted images responsive to said view path; and
     specifying a view path through said video segment.                  transforming a portion of said one of said plurality of
     2. The method of claim 1 wherein the step of designating               distorted images responsive to said viewing vector to
  said portion further comprises steps of:                         65       create said view.
     designating a first segment frame;                                  17. The method of claim 11 wherein the step of presenting
     designating a second segment frame; and                          further comprises steps of:
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 35 of 37 PageID #: 71


                                                      US 6,741,250 Bl
                               23                                                                  24
     generating a viewing vector into one of said plurality of      tion within said at least one of said plurality of frames, said
        frames responsive to said view path; and                    stored view information defining a location on said view
     selecting a portion of said one of said plurality of frames    path, said view path configured to specify how said view
        responsive to said viewing vector to create said view.      information into said plurality of frames changes throughout
     18. A method of:                                             5 said video segment.

     recording a video stream comprising a plurality of frames         26. The apparatus of claim 23 further comprising a
        that define a plurality of distorted images;                storage mechanism configured to associate said view infor-
                                                                    mation with said at least one of said plurality of frames, said
     designating a portion of said video stream to be a video       associated view information defining a location on said view
        segment;                                                 10 path, said view path specifying how said view information
     specifying a view path through said video segment;             into said plurality of frames changes throughout said video
     generating a viewing vector into one of said plurality of      segment.
        distorted images responsive to said view path;                 27. The apparatus of claim 23 further comprising:
     transforming a portion of said one of said plurality of           a path determination mechanism configured to define said
        distorted images responsive to said viewing vector to 15          view path as a parameterized path using said view
        create a view; and                                                information, said view path specifying how said view
     presenting said view.                                                information into said plurality of frames changes
     19. An apparatus comprising:                                         throughout said video segment; and
     a recording mechanism configured to record a video 20             a  storage mechanism configured to store parameters
        stream, said video stream comprising a plurality of               specifying said parameterized path.
        frames;                                                        28. The apparatus of claim 27 wherein said parameterized
     a segment specification mechanism configured to desig-         path  is defined by a B-spline.
        nate a portion of said video stream to be a video              29. The apparatus of claim 19 further comprising a
        segment; and                                                presentation mechanism configured to present a view into
                                                                 25
                                                                    said video segment, said view corresponding to said view
     a view path specification mechanism configured to              path.
        specify a view path through said video segment des-            30. The apparatus of claim 29 further comprising an alter
        ignated by the segment specification mechanism.             view path mechanism configured to dynamically alter said
     20. The apparatus of claim 19 wherein the segment
                                                                    view path during presentation of said view, said view
  specification mechanism further comprises:                     30
                                                                    presentation correspondingly altered.
     a first frame designation mechanism configured to desig-          31. The apparatus of claim 29 further comprising a
        nate a first segment frame; and                             predictor configured to predict alterations in said view path
     a second frame designation mechanism configured to             during presentation of said view.
        designate a second segment frame with at least one             32. The apparatus of claim 31 wherein the predictor is
        intervening frame between said first segment frame and 35 selected from the group consisting of an infinite impulse
        said second segment frame.                                  response filter, a kalman filter, and a block matching filter.
     21. The apparatus of claim 19 wherein said video segment          33. The apparatus of claim 29 wherein the presentation
  is one of a plurality of video segments and said view path        mechanism further comprises:
  also extends through another of said plurality of video              a vector generator configured to generate a viewing vector
                                                                 40
  segments.                                                               into one of said plurality of distorted images responsive
     22. The apparatus of claim 19 wherein the view path                  to said view path; and
  specification mechanism further comprises an association             a transformation mechanism, responsive to the vector
  mechanism configured to associate said view path with some              generator, configured to transform a portion of said one
  of said plurality of frames.                                            of said plurality of distorted images responsive to said
                                                                 45
     23. The apparatus of claim 22 wherein the association                viewing vector to create said view.
  mechanism further comprises:                                         34. The apparatus of claim 29 wherein the presentation
     a presentation mechanism configured to present at least        mechanism further comprises:
        one of said plurality of frames;                               a vector generator configured to generate a viewing vector
     a view selection mechanism configured to select a portion 50         into one of said plurality of frames responsive to said
        of said at least one of said plurality of frames as               view path; and
        presented by the presentation mechanism; and                   a view selection mechanism configured to select a portion
     view information mechanism, responsive to the view                   of said one of said plurality of frames responsive to said
        selection mechanism, configured to determine view                 viewing vector to create said view.
        information corresponding to said selected portion of 55       35. An apparatus comprising:
        said at least one of said plurality of frames, said view       a recording mechanism configured to record a video
        information comprising at least two coordinates                   stream comprising a plurality of frames that define a
        selected from the set consisting of a pan coordinate, a           plurality of distorted images;
        tilt coordinate, a zoom coordinate and a time coordi-
        nate.                                                    60
                                                                       a segment specification mechanism configured to desig-
     24. The apparatus of claim 23 wherein the view informa-              nate a portion of said video stream to be a video
  tion mechanism further comprises a selection display                    segment;
  mechanism configured to display a distorted-outline that             a view path specification mechanism configured to
  indicates said portion as selected, whereby a user selecting            specify a view path through said video segment speci-
  said portion knows what is contained in said portion.          65       fied by the segment specification mechanism;
     25. The apparatus of claim 23 further comprising a                a vector generator configured to generate a viewing vector
  storage mechanism configured to store said view informa-                into one of said plurality of distorted images responsive
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 36 of 37 PageID #: 72


                                                       US 6,741,250 Bl
                                25                                                                   26
        to said view path specified by the view path specifica-            41. The computer program product of claim 40 wherein
        tion mechanism;                                                 the view information mechanism further comprises com-
     a transformation mechanism, responsive to the vector               puter readable program code configured to cause said com-
        generator, configured to transform a portion of said one        puter to effect a selection display mechanism configured to
        of said plurality of distorted images responsive to said 5 display a distorted-outline that indicates said portion as
        viewing vector to create a view; and                            selected, whereby a user selecting said portion knows what
     a presentation mechanism, responsive to the transforma-            is contained in said portion.
        tion mechanism, configured to present a view into said             42. The computer program product of claim 40 further
        video segment, said view corresponding to said view             comprising computer readable program code configured to

                                                                                     :f                   ~~r~i~h:t~~i~n~~e~~t!;~
        path.                                                                         0
                                                                     10
     36. A computer program product comprising:                         ~:~~et;~~r~       J~Ie~ i:1~~~:tf
     a computer usable data carrier having computer readable            of said plurality of frames, said stored view information
        code embodied therein for causing a computer to record          defining a location on said view path, said view path
        a video stream, said computer readable code compris-            configured to specify how said view information into said
        ing:                                                         15
                                                                        plurality of frames changes throughout said video segment.
        computer readable program code configured to cause                 43. The computer program product of claim 40 further
           said computer to effect a recording mechanism con-           comprising computer readable program code configured to
           figured to record said video stream, said video              cause said computer to effect a storage mechanism config-
           stream comprising a plurality of frames;                     ured  to associate said view information with said at least one
                                                                        of said plurality of frames, said associated view information
        computer readable program code configured to cause
                                                                     20 defining a location on said view path, said view path
           said computer to effect a segment specification
                                                                        specifying how said view information into said plurality of
           mechanism configured to designate a portion of said          frames changes throughout said video segment.
           video stream to be a video segment; and                         44. The computer program product of claim 40 further
        computer readable program code configured to cause              comprising:
           said computer to effect a view path specification               computer readable program code configured to cause said
                                                                     25
           mechanism configured to specify a view path                        computer to effect a path determination mechanism
           through said video segment designated by the seg-                  configured to define said view path as a parameterized
           ment specification mechanism.                                      path using said view information, said view path speci-
     37. The computer program product of claim 36 wherein                     fying how said view information into said plurality of
  the segment specification mechanism further comprises:                      frames changes throughout said video segment; and
                                                                     30
     computer readable program code configured to cause said               computer readable program code configured to cause said
        computer to effect a first frame designation mechanism                computer to effect a storage mechanism configured to
        configured to designate a first segment frame; and                    store parameters specifying said parameterized path.
     computer readable program code configured to cause said               45. The computer program product of claim 44 wherein
        computer to effect a second frame designation mecha- 35 said parameterized path is defined by a B-spline.
        nism configured to designate a second segment frame                46. The computer program product of claim 36 further
        with at least one intervening frame between said first          comprising computer readable program code configured to
        segment frame and said second segment frame.                    cause said computer to effect a presentation mechanism
     38. The computer program product of claim 36 wherein               configured to present a view into said video segment, said
  said video segment is one of a plurality of video segments 40 view corresponding to said view path.
  and said view path also extends through another of said                  47. The computer program product of claim 46 further
  plurality of video segments.                                          comprising computer readable program code configured to
     39. The computer program product of claim 36 wherein               cause said computer to effect an alter view path mechanism
  the view path specification mechanism further comprises               configured to dynamically alter said view path during pre-
  computer readable program code configured to cause said 45 sentation of said view, said view presentation correspond-
  computer to effect an association mechanism configured to             ingly altered.
  associate said view path with some of said plurality of                  48. The computer program product of claim 46 further
  frames.                                                               comprising computer readable program code configured to
     40. The computer program product of claim 39 wherein               cause said computer to effect a predictor configured to
  the association mechanism further comprises:                       50 predict alterations in said view path during presentation of
     computer readable program code configured to cause said            said view.
        computer to effect a presentation mechanism config-                49. The computer program product of claim 48 wherein
        ured to present at least one of said plurality of frames;       the predictor is selected from the group consisting of an
     computer readable program code configured to cause said            infinite impulse response filter, a kalman filter, and a block
        computer to effect a view selection mechanism config- 55 matching filter.
        ured to select a portion of said at least one of said              50. The computer program product of claim 46 wherein
        plurality of frames as presented by the presentation            the presentation mechanism further comprises:
        mechanism; and                                                     computer readable program code configured to cause said
     computer readable program code configured to cause said                  computer to effect a vector generator configured to
        computer to effect view information mechanism, 60                     generate a viewing vector into one of said plurality of
        responsive to the view selection mechanism, config-                   distorted images responsive to said view path; and
        ured to determine view information corresponding to                computer readable program code configured to cause said
        said selected portion of said at least one of said plurality          computer to effect a transformation mechanism,
        of frames, said view information comprising at least                  responsive to the vector generator, configured to trans-
        two coordinates selected from the set consisting of a 65              form a portion of said one of said plurality of distorted
        pan coordinate, a tilt coordinate, a zoom coordinate and              images responsive to said viewing vector to create said
        a time coordinate.                                                    view.
Case 1:21-cv-00227-UNA Document 1-2 Filed 02/18/21 Page 37 of 37 PageID #: 73


                                                       US 6,741,250 Bl
                               27                                                                    28
     51. The computer program product of claim 46 wherein                 computer readable program code configured to cause said
  the presentation mechanism further comprises:                             computer to effect a view path specification mechanism
     computer readable program code configured to cause said                configured to specify a view path through said video
        computer to effect a vector generator configured to                 segment specified by the segment specification mecha-
        generate a viewing vector into one of said plurality of      5      nism;
        frames responsive to said view path; and                          computer readable program code configured to cause said
     computer readable program code configured to cause said                computer to effect a vector generator configured to
        computer to effect a view selection mechanism config-               generate a viewing vector into one of said plurality of
        ured to select a portion of said one of said plurality of           distorted images responsive to said view path specified
                                                                    10
        frames responsive to said viewing vector to create said             by the view path specification mechanism;
        view.
     52. The computer program product of claim 36 wherein
                                                                          computer readable program code configured to cause said
  the computer usable data carrier is a computer readable                   computer to effect a transformation mechanism,
  media.                                                                    responsive to the vector generator, configured to trans-
                                                                    15      form a portion of said one of said plurality of distorted
     53. The computer program product of claim 36 wherein
  the computer usable data carrier is a carrier wave.                       images responsive to said viewing vector to create said
     54. A computer program product comprising:                             view; and
     a computer usable data carrier having computer readable              computer readable program code configured to cause said
        code embodied therein for causing a computer to                     computer to effect a presentation mechanism, respon-
                                                                    20
        present a view from a video stream, said computer                   sive to the transformation mechanism, configured to
        readable code comprising:                                           present a view into said video segment, said view
     computer readable program code configured to cause said                corresponding to said view path.
        computer to effect a recording mechanism configured               55. The computer program product of claim 54 wherein
        to record said video stream comprising a plurality of       25 the computer usable data carrier is a computer readable
        frames that define a plurality of distorted images;            media.
     computer readable program code configured to cause said              56. The computer program product of claim 54 wherein
        computer to effect a segment specification mechanism           the computer usable data carrier is a carrier wave.
        configured to designate a portion of said video stream
        to be a video segment;                                                               *   *   *    *   *
